Citation Nr: 0708590	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  00-19 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a right knee disorder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a left knee disorder.

3.  Entitlement to an effective date prior to June 9, 1999 
for the grant of service connection for right and left knee 
disorders.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

Following an October 2003 remand, the Board denied the 
veteran's claims in an August 2005 decision.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court), and, in September 2006, the 
veteran, through his representative, and the Secretary of 
Veterans Appeals (Secretary) filed a joint motion to 
partially vacate and remand the Board's decision.  This 
motion was granted in a September 2006 Court order, and the 
case is again before the Board.

In the August 2005 decision, the Board also granted a 
separate 10 percent evaluation for a left knee disorder on 
the basis of extension limited to 10 degrees.  In the joint 
motion, however, the veteran's representative and the 
Secretary emphasized that this determination was not among 
the matters addressed in their appeal, and it will not be 
further considered in this Board action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.



REMAND

In the joint motion, the veteran's representative and the 
Secretary provided several bases for vacating the Board's 
determinations as to the knee evaluation and effective date 
claims.

Notably, the veteran's representative and the Secretary 
indicated that the claims file was incomplete, as no effort 
had been made to obtain the veteran's educational benefits 
file event though he had applied for such benefits in 1979 
and 1984.

The veteran's representative and the Secretary also asserted 
that further discussion of the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 was warranted, in regard to such symptoms as 
functional loss due to pain, weakness, fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1996).  In this regard, the Board 
observes that the veteran's most recent VA orthopedic 
examination was conducted in August 2004 and, given his 
currently reported symptoms, may not be sufficiently 
contemporaneous for evaluation purposes.  See VAOPGCPREC 11-
95 (April 7, 1995) (the length of time since the most recent 
VA examination, in and of itself, does not necessarily 
warrant a further examination for evaluation purposes, but 
such examination is needed if the veteran reports worsening 
symptoms subsequent to the last examination).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claims.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

2.  After obtaining signed release forms, 
with full address information, all 
necessary efforts should be made to 
obtain records of treatment reported by 
the veteran.  All records obtained 
pursuant to this request must be included 
in the veteran's claims file.  If efforts 
to obtain such records have negative 
results, documentation to that effect 
should be included in the claims file.

3.  All necessary efforts should be made 
to ensure that the veteran's reported 
educational benefits file is added to the 
main body of his claims file.  All 
documentation secured pursuant to this 
request must be included in the veteran's 
claims file.  If efforts to obtain such 
records have negative results, 
documentation to that effect should be 
included in the claims file.

4.  Then, the veteran should be afforded 
a VA orthopedic examination, with an 
appropriate examiner, to determine the 
symptoms and severity of his right and 
left knee disorders.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed, and 
these should include x-rays and range of 
motion testing of the knees.  In 
conjunction with the range of motion 
testing, the examiner should comment on 
the presence and extent of any functional 
loss due to pain, weakness, fatigability, 
incoordination, pain on movement, and 
instability for both knees.  To the 
extent possible, the examiner should 
quantify the degree to which such 
symptoms equate to additional loss of 
motion for both knees.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

5.  After completion of the above 
development, the issues of entitlement to 
higher initial evaluations for the right 
and left knee disorders and entitlement 
to an effective date prior to June 9, 
1999 for the grant of service connection 
for right and left knee disorders should 
be readjudicated.  If the determination 
of any of these claims remains less than 
fully favorable to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


